Case 3:19-cv-18138-MAS-DEA Document 19 Filed 04/29/20 Page 1 of 8 PagelD: 111

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

TERRY A. ANDERSON,

Plaintiff,
Civil Action No. 19-18138 (MAS) (DEA)
v.
MEMORANDUM OPINION
MITCHEL SKOLNICK, HOPEWELL

THEATRE, INC., and SARA SCULLY,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Mitchel Skolnick, Hopewell Theatre.
Inc. (“Hopewell”), and Sara Scully’s (collectively, “Defendants”) Motion to Dismiss Per
Arbitration Agreement.' (ECF No. 8.) Pro se plaintiff Terry Anderson (“Plaintiff”) opposed (ECF

No. 12). and Defendants replied (ECF No. 11). The Court has carefully considered the parties”

 

' Defendants seek “the entry of an Order dismissing an arbitration clause [sic] all claims in the
Complaint.” (Notice of Mot. 1, ECF No. 8.) Much of Defendants” Letter Brief in support of their
motion consists of recitations of case law regarding enforcing arbitration agreements with little
argument devoted to the particular arbitration agreement in this matter or the precise relief
Defendants seek. (See Defs.” Letter Br. *3-4, ECF No. 8-1.) Defendants ask the Court to “dismiss
the instant action because there is a binding, enforceable arbitration agreement,” (id. at *5), but
Defendants cite no authority discussing a district court's dismissal of an action because of the
parties’ agreement to arbitrate the dispute. Defendants also refer to a district court's authority to
compel arbitration and stay a matter pending arbitration without explicitly seeking that relief in
their motion, while simultaneously requesting the Court compel arbitration in Defendant
Skolnick’s Certification. (4d. at *3-4: Skolnick Cert. 98. ECF No. 8-2.) The Court. therefore,
interprets Defendants’ Motion as requesting that the Court compel arbitration and dismiss the
matter or. in the alternative. stay the matter pending arbitration.
Case 3:19-cv-18138-MAS-DEA Document 19 Filed 04/29/20 Page 2 of 8 PagelD: 112

submissions and decides the matter without oral argument pursuant to Local Civil Rule 78.1. For
the reasons set forth below, the Court compels arbitration and stays this matter pending the
completion of arbitration.
I. BACKGROUND

This matter arises out of an employment dispute between Plaintiff and Defendants—her
employer and supervisors. Scully, Executive Director of Hopewell, verbally offered Plaintiff a
two-year contract to work as theatre manager. (Compl. |—2. ECF No. 8-4 at *3-4.)° Plaintiff signed
an employment agreement (the “Agreement’) in April 2017. (Compl. 2; see generally Agreement,
ECF No. 8-3.) The Agreement contained an arbitration provision (“Arbitration Provision”), which
provides, in part:

(I]t is expressly acknowledged, understood[,] and agreed that any
and all claims, disputes[.] or controversies that may arise concerning
this Agreement, or the construction, performance, or breach of this
Agreement. or any other agreement between the parties. or
concerning or relative to [Plaintiff's] employment with [Hopewell],
and whether based on contract, tort, statute[,] or any other theory,
will be submitted to and adjudicated. determined[.] and resolved
through compulsory, binding arbitration.

(Agreement § 12(j).) The Arbitration Provision provides that the parties agree to submit to the
jurisdiction of the American Arbitration Association (“AAA”) and be governed by the AAA‘s
Employment Arbitration Rules. (/@.) The Arbitration Provision also provides:

The parties waive, to the fullest extent permitted by law, any right
they may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this Agreement, whether based
in contract, tort, statute {including any federal or state statute. law.
ordinance[.] or regulation). or any other legal theory.

 

2 Page numbers preceded by an asterisk refer to the page number of the ECF header.
Case 3:19-cv-18138-MAS-DEA Document 19 Filed 04/29/20 Page 3 of 8 PagelD: 113

(/d.) On August 11, 2017, Plaintiff had emergency eye surgery and was unable to work until
September 8, 2017. (PI.’s Cert. in Opp’n to Mot. 1, ECF No. 12.) On September 8, Scully
instructed Plaintiff not to report to work. (/d. at 2.) One week later, Scully informed Plaintiff that
she no longer had a position at Hopewell. (/d.)

Plaintiff initiated this action in the Superior Court of New Jersey, Mercer County, alleging
that her employer “[rJefused to provide reasonable accommodation . . . after [Plaintiff] recovered
from emergency eye surgery .... [in] violation of [the] New Jersey Law Against Discrimination[,
N.J. Stat. Ann. §§ 10:5-1, ef seg.].” (Compl. 1.) Defendants timely removed the action to this
Court.3 (Notice of Removal, Ex. A to Notification of Removal, ECF No. | at *4-6.)

On the same day that Defendants removed, Defendants answered Plaintiff's Complaint.
(Answer, ECF No. 4.) Three days later, Defendants amended their answer to include an additional
affirmative defense: that the “Complaint is subject to mandatory arbitration pursuant to the terms

and conditions of the [Agreement].” (Am. Answer 2, ECF No. 5.) Three days after that, Defendants

 

3 It appears Defendants’ removal of this matter was improper, but the Court may not remand the
matter because Plaintiff failed to timely move to remand. Defendants assert the Court has federal
question jurisdiction “as the case arises out of a federal question involving the Federal Arbitration
Act. 9 U.S.C. §§ 1, et seg.” (Notice of Removal € 5.) But “[t]he Federal Arbitration Act... does
not create federal question jurisdiction. Rather, an independent basis of jurisdiction is needed.”
Pfizer Inc. v. Uprichard, 422 F.3d 124, 128 n.5 (3d Cir. 2005) (citing Moses H. Cone Mem'l Hosp.
v. Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983)). Defendants also assert diversity jurisdiction
exists because Plaintiff is domiciled in North Carolina and Defendants are domiciled in and
citizens of New Jersey. (Notice of Removal §§ 4, 6-10.) But a “civil action otherwise removable
solely on the basis of [diversity jurisdiction] may not be removed if any of the parties in interest
properly joined and served as defendants is a citizen of the State in which such action is brought.”
28 U.S.C. § 1441. This procedurally improper removal, however, does not deprive the Court of
jurisdiction. Korea Exch. Bank, N.Y. Branch v. Trackwise Sales Corp., 66 F.3d 46, 50-51 (3d Cir.
1995). Furthermore. the Court may not remand the matter absent “a motion to remand within
[thirty] days after filing the notice of removal. /d. at 51. The Court, therefore, has jurisdiction over
this matter.
Case 3:19-cv-18138-MAS-DEA Document 19 Filed 04/29/20 Page 4 of 8 PagelD: 114

moved for “the entry of an Order dismissing an arbitration clause [sic] all claims in the Complaint,”
(Notice of Mot. 1), accompanied by a five-page letter brief, (Defs.” Letter Br.).

II. LEGAL STANDARD

Congress enacted the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-14, to thwart
“widespread judicial hostility to arbitration agreements.” AT&T Mobility LLC v. Concepcion, 563
U.S. 333, 339 (2011). The FAA “creates a body of federal substantive law establishing . . . the
duty to honor agreements to arbitrate disputes.” Century Indem. Co. v. Certain Underwriters at
Lloyd's, 584 F.3d 513, 522 (3d Cir. 2009). The FAA declares that “[a] written provision in any ...
contract... to settle by arbitration .. . shall be valid, irrevocable, and enforceable, save upon such
grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.

When a party files suit in district court “upon any issue referable to arbitration under an
agreement in writing for such arbitration,” the court “shall on application of one of the parties stay
the trial of the action until such arbitration has been had in accordance with the terms of the
agreement.” 9 U.S.C. § 3. Ifa party, in accordance with its motion to compel arbitration, requests
a stay, the court “[is] obligated under 9 U.S.C. § 3 to grant the stay once it decide[s] to order
arbitration,” and may not. instead, dismiss the matter. Lioyd v. HOVENSA, LLC, 369 F.3d 263,
269 (3d Cir. 2004).

In order to compel arbitration, a court must determine that: “(1} a valid agreement to
arbitrate exists, and (2) the particular dispute falls within the scope of the agreement.” Kirleis v.
Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009) (citations omitted). Courts
use state law principles governing contract formation to determine the existence of an agreement.
First Options of Chi., Inc. v. Kaplan, 314 U.S. 938, 944 (1995). A court seeking to determine
whether a particular dispute falls within the scope of an arbitration agreement “is confined to

ascertaining whether the party seeking arbitration is making a claim which on its face is governed
Case 3:19-cv-18138-MAS-DEA Document 19 Filed 04/29/20 Page 5 of 8 PagelD: 115

by the contract.” Medtronic AVE, inc. v. Advanced Cardiovascular Sys., Inc., 247 F.3d 44, 55 (3d
Cir. 2001) (citations omitted). Because federal policy favors arbitration. all doubts concerning the
scope of an arbitration agreement should be resolved in favor of arbitration. fd.

Ill. DISCUSSION
A, The Arbitration Provision is Valid.

Applying “ordinary state-law principles that govern the formation of contracts.” First
Options of Chi.. 514 U.S, at 944, the Court finds that there is a valid arbitration agreement. New
Jersey courts apply basic contract law principles, including offer, acceptance[.] and consideration.
to determine whether a valid arbitration agreement exists. Martindale v. Sandvik, Inc., 800 A.2d
872, 878 (N.J. 2002). There must be “an explicit. affirmative agreement that unmistakably reflects
the employee's assent” to arbitration. Leodori v. CIGNA Corp., 814 A.2d 1098, 1105 (N.J. 2003).

Here, the Court finds that a valid arbitration agreement exists. Hopewell offered Plaintiff a
salary of $60,000 per year. (Agreement § 4(a).) The Agreement specified that Plaintiff agreed to
be bound by the Agreement in “consideration for employment with [Hopewell] and such other
additional benefits as are provided for herein.” (/d. at 1.) Plaintiff signed the Employment
Agreement and initialed each page, including the page containing the Arbitration Provision. (See
id. at 5, 7.) Finally, Plaintiff does not challenge the validity of the Agreement or the Arbitration
Provision. (See generally Pl.s Cert. in Opp'n to Mot.) Because it appears there was valid offer,
assent, and consideration that reflects Plaintiff's agreement to arbitrate, the Court finds that a valid

arbitration agreement exists.

 

1 The Agreement specifies New Jersey as the forum and law applied to the Agreement. (Agreement
$$ 12(d). (j).) Plaintiff does not dispute the choice-of-law provision. (See generally Pl.’s Cert. in
Opp‘n to Mot.)

Loti
Case 3:19-cv-18138-MAS-DEA Document 19 Filed 04/29/20 Page 6 of 8 PagelD: 116

B. The Arbitration Provision Delegates Arbitrability.

Having found the existence of a valid arbitration agreement, the threshold question is
“whether the Court should determine the scope of the arbitrability provisions.” Espinal v. Bob's
Dise. Furniture, LLC, No. 17-2854, 2019 WL 2278106, at *5 (D.N.J. May 18, 2018). “Unless the
parties clearly and unmistakably provide otherwise, the question of whether the parties agreed to
arbitrate is to be decided by the court, not the arbitrator.” AT&T Techs., Inc. v. Comme ‘ns Workers
of Am., 475 U.S. 643, 649 (1986). “The [FAA] allows parties to agree by contract that an arbitrator,
rather than a court, will resolve threshold arbitrability questions.” and “{wJhen the parties’ contract
delegates the arbitrability question to an arbitrator, the courts must respect the parties’ decision as
embodied in the contract.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 8. Ct. 324,
528 (2019).

Defendants do not argue that the Arbitration Provision delegates questions of arbitrability
to the arbitrator. (See generally Defs.” Letter Br.) The Court, however. notes that the parties agreed
to submit to arbitration governed by the AAA‘s Employment Arbitration Rules. (Agreement
§ 12(j).) The AAA‘s Employment Arbitration Rules provide that questions of arbitrability are
decided by the arbitrator. AMERICAN ARBITRATION ASSOCIATION, EMPLOYMENT ARBITRATION
RULES AND MEDIATION PROCEDURES R-6(a) (Oct. |. 2017), https://adr.org/sites/default/files/
EmploymentRules_Web_2.pdf (stating “[tjhe arbitrator shall have the power to rule on his or her
own jurisdiction, including any objections with respect to the existence, scope[.] or validity of the
arbitration agreement”). Incorporation of the AAA’s rules granting the arbitrator power to decide
questions of arbitrability—absent other “ambiguous or unclear” language that renders the
“meaning of the AAA Rules . . . murky”—is sufficiently clear and unmistakable evidence that the

parties agreed to arbitrate arbitrability. Richardson v. Coverall N. Am., Inc., No. 18-3399, 2020
Case 3:19-cv-18138-MAS-DEA Document 19 Filed 04/29/20 Page 7 of 8 PagelD: 117

WL 2028523, at *2 (3d Cir. Apr. 28, 2020); see Chesapeake Appalachia, LLC v. Scout Petroleum,
ELC, 809 F.3d 746, 763 (3d Cir. 2016).

Here, the Court finds that the Arbitration Provision plainly states that arbitration will be
conducted according to the AAA’s Employment Arbitration Rules, those rules delegate questions
of arbitrability to the arbitrator, and the Arbitration Provision contains no other ambiguous or
unclear language that confuses the incorporation of the AAA Rules. The Court, therefore, does not
reach the arbitrability issue because that issue is for the arbitrator. The Court directs the parties to
proceed to arbitration of Plaintiff's dispute in the manner provided in the Arbitration Provision of
the Agreement.?

C. The Court Stays This Matter Pending Arbitration.

“A court has the power to stay a proceeding if it determines that an issue falls under an

Defendants cite no authority supporting dismissal of the matter. (See generally Defs.” Letter Br.)
The Court, therefore, denies Defendant's motion to dismiss the matter. Instead, pursuant to Section
3 of the FAA, the Court stays and administratively terminates the matter pending the completion

of arbitration. See Lioyd, 369 F.3d at 269.

 

> Plaintiff requests that, if the Court compels arbitration on her claims. “the Court should order that
the cost of the arbitration be borne solely by [Defendants].” (Pl."s Cert. in Opp’n to Mot. 4.)
“[C]ourts must rigorously enforce arbitration agreements according to their terms. including terms
that specify ... the rules under which that arbitration will be conducted.” Am. Express Co. v.
htalian Colors Rest.. 570 U.S. 228, 233 (2013) (internal quotation marks and citations omitted).
Here, the Arbitration Provision provides that “each party will be solely responsible for payment of
his/her/its own counsel fees, with the costs of arbitration borne equally by the parties.” (Agreement

§ 12G).) The Court, accordingly, may not order Defendants to bear all arbitration costs.
Case 3:19-cv-18138-MAS-DEA Document 19 Filed 04/29/20 Page 8 of 8 PagelD: 118

IV. CONCLUSION
For the reasons set forth above. the Court compels arbitration on Plaintiff's dispute and
stays this matter pending the completion of arbitration. The Court will enter an order consistent

with this Memorandum Opinion.

s/f Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
